DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 and 8-20 are pending.  Claims 1, 4, and 8 have been amended and claim 7 has been cancelled.  

Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 are directed to an electronic gaming device comprising: a credit input device; a display device; an input device operable to receive player input; and a game controller coupled to the credit input device, the device and input device, the game controller comprising at least one processor and a memory.   
Specifically, regarding independent Claim 1, none of the cited prior art discloses or teaches when both the first trigger symbol and the second trigger symbol are collected in the first trigger symbol collection graphic and the second trigger symbol collection graphic, respectively, animate a first composite feature game incorporating at least one characteristic of each of the first animation for the first feature game and the second animation for the second feature game based on a weight value assigned to triggering the first composite feature game to maintain a level of return-to-player, provide, for the second trigger symbol in the second feature game, a first number of instances of a first award and a second number of instances of a second award, and award one of the first award and the second award randomly selected based on one or more random numbers generated by the random number generator which, in combination with other remaining claimed elements: (a) a first trigger symbol that triggers a first feature game having a first animation, a second trigger symbol that triggers a second feature game having a second animation, and a plurality of non-trigger symbols, the first trigger symbol, the second trigger symbol, and the plurality of non-trigger symbols forming a plurality of reel strips, at least a portion of the plurality of reel strips are viewable at a plurality of columns of symbol position on the display device, and one or both of the first rigger symbol and the second trigger symbol being selectable concurrently for display; (b)at least one weighted table that lists a plurality of weight values assigned to triggering the first feature game, the second feature game, and a first composite game combining both the first animation and the second animation, respectively; and (c) instructions, which, when executed, cause the at least one processor to at least: control the display device to display a plurality of symbols selected in the plurality of columns of symbol positions, respectively, based on one or more random numbers generated by a random number generator, when one or both of the first trigger symbol and the second trigger symbol are displayed, animate one or both of the first trigger symbol and the second trigger symbol are displayed, animate one or both of the first trigger symbol and the second trigger symbol moving from one of the plurality of reel strips towards a first trigger symbol collection graphic where the first trigger symbol is collected or a second trigger symbol graphic where the second trigger symbol is collected.  The closest prior art of record, Crispino (US 2018/0197379 A1) discloses an electronic gaming device which discloses a first feature game, a second feature game, and a composite feature game incorporating characteristics of each of the first and second feature game (see Crispino, 0060, 0066-0067).  However, Crispino fails to fairly teach or suggest is based on a weight value assigned to triggering the first composite feature game to maintain a level of return-to-player, provide, for the second trigger symbol in the second feature game, a first number of instances of a first award and a second number of instances of a second award, and award one of the first award and the second award randomly selected based on one or more random numbers generated by the random number generator.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claim 1 (along with their respective dependent Claims 2-6 and 8-20) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715